Citation Nr: 1230854	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

2.  Entitlement to service connection for supraventricular tachycardia, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2009 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; he failed (without giving cause) to report for such hearing scheduled in October 2010. 


FINDINGS OF FACT

1.  GERD was not manifested in, and is not shown to be related to, the Veteran's service. 

2.  Supraventricular tachycardia was not manifested in service or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service. 


CONCLUSIONS OF LAW

1.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Service connection for supraventricular tachycardia is not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication in July 2007.  A March 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to either of the claims on appeal.  The Board has considered whether an examination is necessary.  Notably, neither disability at issue is listed in 38 C.F.R. § 3.309(e) (as a disease associated with herbicide exposure).  Furthermore, the Veteran has not submitted any evidence that otherwise relates either disability to his service.  Absent any competent (medical) evidence even suggesting that either disability may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  [The Board notes that 38 C.F.R. § 3.309 was amended recently to include ischemic heart disease as a disease subject to presumptive service connection given exposure to herbicides in service.  However, tachycardia is not considered an ischemic heart disease.]  The Veteran has not identified any pertinent  evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Factual Background

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis relating to either GERD or supraventricular tachycardia.  On June 1968 service separation physical examination, clinical evaluations of the Veteran's heart, vascular system, abdomen and viscera were normal. 

Postservice treatment records include June 2002 private treatment records showing the Veteran has a diagnosis of GERD.  In January 2006, he complained of a heavy chest; he Veteran reported that it had happened many times before but had started to bother him more.  The assessment was chest discomfort, cannot completely exclude cardiac cause.  A cardiolite stress test was planned.  August 2006 private medical records show that a stress test in February 2006 was negative for ischemia or previous infarction.  He was admitted to a telemetry bed during hospitalization in August 2006, and was found to have premature atrial complexes.  The discharge diagnosis was supraventricular tachycardia:  Suspect atrioventricular nodal reentrant tachycardia.  In January and February 2007, it was noted that the tachycardia was being suppressed on diltiazem.  




C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that the Veteran has GERD and supraventricular tachycardia.  However, his STRs are silent for any complaints, findings, treatment, or diagnosis relating to GERD or supraventricular tachycardia, and his heart, vascular system, abdomen, and viscera were normal on clinical evaluation on June 1968 service separation examination.  Consequently, service connection for GERD or supraventricular tachycardia on the basis that such became manifest in service and persisted is not warranted.   To the extent that the tachycardia might be considered a cardiovascular disease (that falls within the purview of the chronic disease presumptions afforded under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309), there is no evidence that it was manifested in the first postservice year (nor is it so alleged) so as to trigger application of such presumption.  

There is also no competent (medical) evidence in the record that tends to relate the Veteran's GERD or supraventricular tachycardia to his service.  See 38 C.F.R. § 3.303.  His postservice treatment records only report the treatment of GERD and supraventricular tachycardia, and do not include opinions relating either such disability to his service.  Notably, the Veteran does not assert (and the evidence does not support a finding) that he has had either GERD or supraventricular tachycardia continuously since service.  GERD was first documented in 2002, and before supraventricular tachycardia was found in 2007, the Veteran had said in January 2006 that he had had chest heaviness only for the past 10 years.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The only evidence in the record relating the Veteran's GERD and supraventricular tachycardia to his service is in his statements with his claim asserting that they are service-connected.  He does not provide any explanation as to why he believes his current GERD and supraventricular tachycardia they might be related to service, except as due to herbicide exposure in service.  As was noted above, these two disabilities are not listed in 38 C.F.R. § 3.309(e), and are not recognized by VA as herbicide-related diseases.  His bare assertions of such a nexus, without any supporting medical opinion or citation to medical literature, have no probative value.  The etiology of GERD and tachycardia is a complex medical question.  The Veteran is a layperson, lacking in medical training/expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

The United States Court of Appeals for the Federal Circuit  has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  However, as was noted above, the Veteran has not submitted any such proof.  In these circumstances, whether or not he was exposed to Agent Orange (which is not shown by the current record) is moot. 

In summary, the competent evidence of record does not show that the Veteran's GERD or supraventricular tachycardia is, or may be, in any way related to his service.  Consequently, the preponderance of the evidence is against his claims, and his appeal in these matters must be denied.


ORDER

Service connection for GERD is denied.

Service connection for supraventricular tachycardia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


